

116 S3569 IS: Keeping Critical Connections Act of 2020
U.S. Senate
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3569IN THE SENATE OF THE UNITED STATESMarch 23, 2020Ms. Klobuchar (for herself, Mr. Cramer, Ms. Smith, Mr. Sullivan, Ms. Baldwin, Mr. Daines, Mr. Jones, Ms. Murkowski, Mr. Tester, Mr. Barrasso, Mr. Roberts, Mr. Young, Ms. Rosen, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo help small business broadband providers keep customers connected.1.Short titleThis Act may be cited as the Keeping Critical Connections Act of 2020.2.Keeping Critical Connections Emergency Fund(a)DefinitionsIn this section—(1)the term Commission means the Federal Communications Commission;(2)the term covered program means a program established by a small business broadband provider under which the small business broadband provider, at any time during the COVID–19 emergency period, voluntarily—(A)provides a customer with free or discounted broadband service, or free upgrades of existing service to meet certain capacity and speed needs, due specifically to the presence of a student in the household of the customer who needs distance learning capability; or(B)refrains from disconnecting broadband service provided to an existing customer due to nonpayment or underpayment if the customer—(i)has a household income, at the time of the nonpayment or underpayment, that does not exceed 135 percent of the Federal poverty guidelines (as determined by the Secretary of Health and Human Services);(ii)is unable to make a full payment due specifically to the economic impact of the national emergency described in paragraph (3); and(iii)provides sufficient documentation to the provider to show that the customer meets the criteria under clauses (i) and (ii); (3)the term COVID–19 emergency period means the period during which the national emergency declaration by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is in effect; and(4)the term small business broadband provider means a broadband provider that provides broadband service to fewer than 250,000 customers.(b)Funding(1)AppropriationOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Commission $2,000,000,000 for fiscal year 2020, to remain available until expended, to reimburse small business broadband providers for the costs of carrying out a covered program.(2)RulesThe Commission shall promulgate rules on an expedited basis, and without regard to section 553 of title 5, United States Code, regarding the provision of reimbursements to small business broadband providers under paragraph (1).